Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
a) first and second side cameras pointing perpendicularly to one another AND positioned essentially 180 degrees apart in opposite sides of the cylindrical surface (claim 10); 
b) the first side camera and second side camera positioned less than 90 degrees apart in the cylindrical surface of the distal tip (claim 11);
c) the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (claim 18).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, lines 4-5, “first later surface” should be –first lateral surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 10 and 11, these claims additionally place the side cameras on a “cylindrical surface”, whereas the side cameras were previously recited as being on first and second lateral surfaces (claims 1,5).  It would appear from the disclosure that the cylindrical surface and the first and second lateral surfaces are referring to the same surface (i.e. first and second lateral surfaces are a subset of the cylindrical surface), but the claims do not set forth this relationship, and such terminology allows for each of the side cameras to be located on two different surfaces, which causes confusion.  For purposes of examination, it will be assumed that the first and second lateral surfaces are portions of the cylindrical surface.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“illumination module for illuminating the area captured by the front camera in claim 21;
“illumination module for illuminating the area captured by the first side camera in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”).
As to claim 1, Gilreath discloses a medical imaging device comprising:
	a rigid elongated member (shaft 106, Fig.1A; shaft 106 is intended to be inserted into body cavities and although partly flexible/bendable, [0444],will inherently have some rigidity in order to do so, as evidenced by Inoue, col.1, lines 24-28; no particular degree of rigidity is disclosed by Applicant) having a first cross-sectional diameter (Fig.1A, specifically shown as width of the distal end of shaft 3960 in Fig.39A);
	a distal tip (tip section 108, generally shown in Fig.1A; shown in detail as head 3930 in Fig.39A) directly connected to the rigid elongated member (as shown in Fig.1A; shown connected to shaft 3960 in Fig.39A) an comprising a front camera (camera 39116, Fig.39A) located on a front planar surface of the distal tip (Fig.39A) and a first side camera (camera 3920a, Fig.39A) located on a first lateral surface of the distal tip (area of the side surface of the distal tip through which the camera extends, Fig.39A); wherein the distal tip has a second cross-sectional diameter (diameter shown by width of head 3930 in Fig.39A), wherein the second cross-sectional diameter is bigger than the first cross-sectional (diameter of head 3930 shown to be larger than diameter of shaft 3960 in Fig.39A; also shown in Figs.61B, 65C, and 65E), said distal tip having an inclined surface for maintaining a rigid seamline and gradually bridging a difference between the first cross-sectional diameter and the second cross-sectional diameter (inclined surface shown in Figs.39A, 61B and 65E, Figs. 39A and 61B reproduced below).

    PNG
    media_image1.png
    258
    239
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    286
    310
    media_image2.png
    Greyscale

Gilreath fails explicitly teach that the difference in diameter between the shaft (rigid elongate member) and the head (distal tip) is greater than at least 0.02 millimeter1.  Since 0.02 mm is extremely small (smaller than the median width of human hair), one of ordinary skill in the art would recognize that such size difference would be nominal and be barely distinguishable in drawings showing elements in the millimeter range as in Gilreath (note the diameter of the distal tip can be 7 mm to 12 mm, for example, [0939]).  Thus it would be obvious to one of ordinary skill that it was the intention of Gilreath to show a diameter difference between the head and the shaft of at least greater than 0.02 mm.  In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the diameter difference between the head and shaft of Gilreath greater than 0.02 mm because Applicant has not disclosed that any particular diameter difference provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with any diameter difference greater than 0.02 mm because any diameter difference (e.g., 0.03 mm, 0.1 mm , 1.0 mm, etc) would still allow a smooth transition between the outside diameter of the distal tip and the outside diameter of the rigid elongate member.  Therefore, it would have been an obvious matter of design choice to have recognized the diameter difference of Gilreath as being greater than 0.02 mm.
As to claim 4, the rigid elongated member and the inclined surface of the distal tip are directly connected using a mechanism selected from a group consisting of adhesive material, soldering, screwing mechanism and a combination thereof (although the language of the claim allows for any fastening mechanism to be used, Gilreath teaches that the distal tip can be connected to the shaft using screws, [0523], Fig.2B).
As to claim 16, the front camera is located in the center of the front planar surface (Gilreath teaches that the front camera can be positioned in the center of the front planar surface as shown by the front optical assembly lying on the longitudinal axis 6503 in Fig.65A).
As to claim 19, the distal tip further comprises at least one aperture shaped to house and secure the front camera and the side camera (the space inside the distal tip/head constitutes an aperture shaped to house and secure the front camera and side camera, Figs.1I,39A).
As to claim 20, the at least one aperture further comprise opaque walls with transparent apertures located near the front camera and the side camera (the outside walls of head 3930, Fig.39A constitute opaque walls for encompassing the space (aperture) inside these walls; openings in these walls and/or the transparent windows (e.g. 3936, [0772]) in these openings would constitute “transparent apertures” near the front and side cameras).
As to claim 21, the distal tip further comprises a illumination module (i.e. illuminators 183, Fig.1J, LEDs 3904a,3940b, Fig.39A) for illuminating the area captured by the front camera and a lateral illumination module (e.g. illuminators 176, Fig.1J; LEDs 3950, Fig.39A) for illuminating the area captured by the first side camera.
As to claim 22, the illumination module for illuminating the area captured by the front camera comprises two illuminators, each illuminator of the two illuminators is located on a separate side of the front camera (i.e. illuminators 183, Fig.1J, LEDs 3904a,3940b, Fig.39A), wherein one illuminator of the two illuminators is bigger than the other in case the front camera is not positioned in the center of the front surface (the front camera can be centered on the front surface, see front looking camera (behind window 256) positioned on central longitudinal axis 6503 in Figs. 65A,65B—in this case, the condition is not met).

Claims 5, 7-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”), and further in view of Jacobsen et al. (US 2009/0326321, hereinafter, “Jacobsen”).
As to claim 5, Gilreath, as set forth above with respect to claim 1, discloses exemplary side pointing camera arrangements including two side pointing cameras at 90 degrees (e.g. Fig.1D) or 180 degrees (e.g. Fig.1F) apart, both of which are on the same circumferential line (i.e. same distances from the front planar surface).  Gilreath further contemplates that the side pointing cameras can be positioned/arranged differently and a different number of side pointing cameras can be used according to required functionality ([0686],[1023]: “different configurations and number of side-pointing cameras are possible within the general scope of the current specification”;  “different configurations, for example, having image capturing components…located at different locations”; “different types of cameras, differing for example in…pointing directions, field of view, or other parameters”).  However, Gilreath fails to explicitly disclose that a second side camera is arranged so as to be further away from the front planar surface than the first side camera.  Jacobsen, in the same field of endeavor, teaches that side pointing cameras can be positioned not only on the same circumferential line around the distal tip (e.g. Fig.22, [0073]), but additionally in the longitudinal direction (e.g. Fig.21, [0072]; Fig.22, [0073]: multiple rings of cameras along the longitudinal direction).  Jacobsen teaches that multiple side pointing cameras along the longitudinal direction desirably allows for a continual lateral image of the surrounding environment without the necessity of turning the camera at the distal end ([0072]).   Since Gilreath contemplates differing numbers and positional arrangements of the side pointing cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned a second ring of side pointing cameras on a different circumferential line along the longitudinal direction (i.e. placing them further from the front surface than the first camera) since such positioning has been contemplated in the art and would advantageously increase the amount of area imaged at one time in the longitudinal direction, as taught by Jacobsen ([0072]).  It is noted that the first side pointing camera would be one camera in the ring of cameras closest to the front surface and the second side pointing camera would be one camera in the second ring of cameras that is further away from the front surface.
As to claim 7, the front camera is located closer to the second lateral surface than to the first lateral surface (since no specific part of the front camera is specified nor the extent of the “lateral surfaces”, the front camera can be interpreted as being “closer” to either lateral surface than the other, see annotations below).
	
    PNG
    media_image3.png
    229
    544
    media_image3.png
    Greyscale

As to claim 8, a working distance of each of the front camera, the second side camera and the first side camera is in a range of 1 to 15 millimeters (Gilreath contemplates the cameras to have a depth of field ranging from 3 to 100 mm, [0182]).
As to claim 9, the second side camera and the first side camera have a lateral field of view between 60-160 degrees (Gilreath contemplates the cameras to have a field of view from 120 to 180 degrees).
As to claim 10, the first side camera and the second side camera can be pointing perpendicularly to one another, and be positioned essentially 180 degrees apart in cylindrical surface of the distal tip, in opposite sides of the cylindrical surface of said distal tip (Gilreath, Fig.1F, the side pointing cameras can be 180 apart on the circumference and angled back by as much as 145 degrees ([0461]), arranging them to point perpendicularly (90 degrees) to one another).
As to claim 11, Gilreath, as set forth above with respect to claim 5, discloses exemplary side pointing camera arrangements including two side pointing cameras at 90 degrees (e.g. Fig.1D) or 180 degrees (e.g. Fig.1F) apart. Gilreath further contemplates that the side pointing cameras can be positioned/arranged differently and a different number of side pointing cameras can be used according to required functionality ([0686],[1023]: “different configurations and number of side-pointing cameras are possible within the general scope of the current specification”;  “different configurations, for example, having image capturing components…located at different locations”; “different types of cameras, differing for example in…pointing directions, field of view, or other parameters”), but fails to explicitly disclose that the first side camera and the second side camera are positioned in less than 90 degrees apart in the cylindrical surface of the distal tip.  Jacobsen, in the same field of endeavor, teaches that side pointing cameras can be positioned less than 90 degrees apart in the cylindrical surface of the distal tip (see Fig.22, cameras 38a/40a to 38d/40d spaced circumferentially such that there are less than 90 degree between them in order to image the entire surrounding area, i.e. vein, [0073]).  One of ordinary skill would recognize that given the choice of camera parameters, such as depth of field and field of view angle for each camera, the cameras would have to be spaced less than 90 degrees apart around the circumference for certain camera parameters in order to image the entire circumferential field of view.  Since Gilreath contemplates differing numbers and positional arrangements of the side pointing cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned two of the side pointing cameras less than 90 degrees apart since such positioning has been contemplated in the art and would be required in order to provide a field of view around the entirety of the shaft depending on certain camera parameters (e.g. closer spacing of the camera with smaller field of view angles, further spacing for wider field of view angles).
As to claims 13 and 14, a field of view of the first and second side cameras is continuous in a sequence manner with a field of view of the front camera (the fields of view of the side cameras overlap the field of view of the front camera (e.g. Gilreath, [0183]) which makes them all continuous in a sequence manner).
As to claims 15 and 17, some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped (the fields of view of the side cameras overlap the field of view of the front camera (e.g. Gilreath, [0183])).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”), and further in view of Leiner et al. (U.S. Pat. 5,554,100, hereinafter “Leiner”).
	Gilreath, as set forth above with respect to claim 1, appears to disclose a front planar surface that is at an angle of 90 degrees (perpendicular) to the longitudinal axis of the shaft and thus fails to disclose that the front planar surface is at an angle smaller than 90 degrees.  However, oblique angle of view endoscopes are known in the art as evidenced by Leiner.  Leiner teaches that angling the front surface and optical components at the distal end of the shaft (see for example, Figs.2,7A,7B) allows for a more thorough examination by expanding the potential range of observation/access by merely rotating the shaft (col.1, lines 37-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the front planar surface of Gilreath at an angle (creating an angle smaller than 90 degrees to the longitudinal axis) to expand the range of observation/access as taught by Leiner.


Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Regarding the objections to the drawings, Applicant traverses these objections on the grounds that the claimed subject features that are not shown in the drawings is “not necessary for understanding by one of ordinary skill in the art”.  However, 37 CFR 1.83(a) requires the drawings to show every feature of the invention that is specified in the claims.  The features pointed out in the previous drawing objections (such objection repeated above) are all features specified in the claims.  Therefore, whether needed for understanding or not, the listed claim features must be shown in the drawings or the features should be canceled from the claims.
Regarding the prior art rejections, firstly, Applicant incorrectly states that the Examiner has took the position that the Gilreath reference discloses “wherein the second cross-sectional diameter is bigger than the first cross-sectional diameter by at least 0.02 millimeter”.  However, as set forth in the previous Office Action, the Examiner’s position is clearly that Gilreath ONLY discloses that the second cross-sectional diameter is bigger that the first cross-sectional diameter.  The Examiner also clearly indicated that the amount that it is bigger (at least 0.02 mm) is NOT explicitly taught by Gilreath.  Please see the rejection of claim 1, which is repeated above for Applicant’s convenience.
Applicant further disagrees with the Examiner’s characterization of Gilreath as disclosing embodiments in which the second cross-sectional diameter [of the distal tip] is bigger than the first cross-sectional diameter [of the rigid elongate member].  Applicant contends that the Examiner’s reliance on “partial images” in Gilreath can not form the basis of a rejection and that the Examiner merely “guesses” that Gilreath discloses a shaft with a smaller diameter than the distal tip.  Applicant additionally contends that since Gilreath is silent as to any particular diameters of the shaft and head, or their relative dimensions, that Gilreath cannot disclose that the a shaft with a smaller diameter than the distal tip.  The Examiner respectfully disagrees.
Drawings can be used as prior art if they clearly show the structure which is claimed, even if the feature is unexplained in the specification.  Furthermore, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (MPEP 2125).  It is the Examiner’s position that, base on certain figures of Gilreath, that Gilreath clearly intended to show the shaft can have a smaller diameter than the head.

    PNG
    media_image4.png
    370
    315
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    456
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    319
    209
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    392
    246
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    326
    465
    media_image8.png
    Greyscale

	Regarding the annotated figures presented above, although Applicant contends that the lines showing the shaft in certain figures are “imaginary lines”, “general lines”, or are only indicating an interior portion of the shaft that still needs to be covered by other structure (thus, in the end, making the shaft larger in diameter than the head), these remarks are without merit and there is no evidence supporting them.  In fact, regarding the latter, if the shaft shown in Fig.65E were not a fully constructed shaft, why is it being shown within a body cavity?  And, even if the lines indicating the shaft are “general lines” (or “imaginary lines”), why are they drawn to indicate an outer surface that is NOT coextensive with the outer surface of the head? (see annotated Fig. 65E below, which has been modified to include coextensive lines, coextensive lines would clearly indicate that the head and shaft were about the same diameter).


    PNG
    media_image9.png
    475
    326
    media_image9.png
    Greyscale

 It appears to the Examiner, and would be reasonably concluded by one of ordinary skill in the art, that Gilreath fully intended to show that the head can be coupled to a shaft with a smaller diameter.  How much smaller cannot be gleaned from Gilreath’s drawings.  The Examiner addressed this with a position of obviousness which was not argued by Applicant.
	Applicant further disagrees with the Examiner’s characterization of Gilreath as disclosing a “rigid elongated member”.  
The term “rigid” (as well as “flexible”) is a relative term, the degree of which cannot be ascertained about an element without other information, such as the manner of construction of that element, the material used to form the element or the components, etc.  A “flexible” member can have some rigidity, and thus can also be considered as a rigid member depending on context, and a rigid member can have some flexibility, and thus can also be considered as a flexible member (e.g. a malleable material could be described as “flexible” or “rigid” depending on one’s perspective).
In the previous rejection, the Examiner provided evidence (Inoue) that an endoscope shaft that can made “flexible” or “bendable” (e.g using vertebra/linkages and wire actuators) still has rigidity, and thus can be considered as a rigid shaft or flexible shaft, depending on how you look at it.  The Examiner’s position being that a shaft having some rigidity and some flexibility can be called by either term.  An this is what Applicant has done—labels the elongate member as “rigid”, but does not define the degree of rigidity that would disqualify it as ever being considered as “flexible”. Applicant’s disclosure does not describe the “rigid elongate member” in any particular manner (e.g. it’s construction, materials forming it, etc.) to convey any particular degree of rigidity/flexibility.  Therefore, based on the fact that a typical endoscope shaft will have enough rigidity to function properly (e.g. be inserted into the body or a trocar), the shaft (elongate member) of Gilreath can be considered as both a flexible shaft and a rigid shaft.  	
If Applicant continues to argue that a “rigid elongate member” cannot be met with an elongate member that has some degree of rigidly, the Examiner will be forced to reject the claims under 35 U.S.C. 112(b) (and possibly 112(a)) as it is unclear as to what Applicant considers as “rigid” (with respect to degree) and the disclosure does not provide enough information to ascertain this degree. 
	In view of the above mentioned remarks, Applicant’s arguments are not persuasive and the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To give perspective to this dimension, the average width of a human hair is 0.017 mm to 0.181 mm.  So the difference in diameter of 0.02 millimeter falls in the low end of that range—meaning the difference in diameter between the head and shaft can be about as small as the narrowest human hair.